Citation Nr: 0430895	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  02-06 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for residuals of a 
fractured jaw. 

3.  Entitlement to service connection for headaches. 

4.  Entitlement to service connection for temporomandibular 
jaw (TMJ) syndrome.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from August 1956 to January 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  

The veteran's claims were previously before the Board, and in 
a September 2003 remand they were returned to the RO for 
additional development.  That development has been completed, 
and the claims are once again before the Board for appellate 
review.

The issues of entitlement to service connection for residuals 
of a fractured jaw and TMJ syndrome are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part. 


FINDINGS OF FACT

1.  The veteran is not shown to have a bilateral knee 
disorder that is etiologically related to active service. 

2.  The veteran is not shown to have headaches that are 
etiologically related to active service. 


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a February 2002 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an April 2002 statement of the case and 
supplemental statements of the case issued in October 2002 
and July 2004, the RO notified the veteran of regulations 
pertinent to service connection claims, informed him of the 
reasons why his claims had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claims.  

In a June 2001 letter, prior to the initial adjudication of 
the veteran's claims, he was informed of VA's duty to obtain 
evidence on his behalf.  The veteran was notified that VA 
would obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; lay statements; 
private treatment reports; and VA outpatient treatment and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  Moreover, certain chronic diseases, such as 
arthritis, are entitled to service connection when such 
disease is manifested to a compensable degree within one year 
of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.  Bilateral knees

The veteran is seeking entitlement to service connection for 
a bilateral knee disorder.  He contends that he injured his 
knees during active service in 1957 when his legs were run 
over by a truck.  He maintains that he has had knee pain and 
disability since that time.  

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of an in-service injury, the Board 
recognizes that there are no service medical records in the 
claims file.  In a June 2000 letter, the veteran was informed 
that his records may have been destroyed in a 1973 fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  As such, the Board has a heightened duty to 
explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision 
when the veteran's medical records have been lost.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

With respect to evidence of a current disability, treatment 
records dated 1974 to 1981 from St. Francis Hospital are of 
record.  A February 1974 X-ray report showed no evidence of a 
right knee injury; associated records include a diagnosis of 
soft tissue injury of the back and knee.  In September 1980, 
the veteran underwent a left knee medial meniscectomy.  In 
November 1981, he veteran was seen for left knee pain.  It 
was noted that he had a tear of the lateral meniscus of the 
left knee.  He reported that he had a previous left knee 
surgery and a medial meniscectomy.  He also denied any other 
prior serious medical or surgical illness.  

VA outpatient treatment records dated November 1998 to May 
2001 note the veteran's complaints of bilateral knee pain.  A 
November 1998 X-ray of the veteran's knees showed 
tricompartmental osteoarthrosis with severe involvement of 
the medial tibiofemoral joint spaces bilaterally.  In October 
2001, he underwent a right total knee arthroplasty following 
a diagnosis of right knee degenerative joint disease.  

At his July 2001 VA examination, the veteran reported that a 
pickup truck backed over his legs during active service and 
that he had immediate bilateral knee pain.  Following an 
examination, the veteran was diagnosed as having status 
postoperative trauma while in active duty to bilateral knees 
and marked degenerative joint disease, bilateral knees.  

The veteran has asserted that he injured his knees during 
active service and that he has had residual problems since 
that time.  His statements to that effect are not, however, 
corroborated by the medical evidence of record.  As noted 
above, the veteran's service medical records are unavailable 
and presumed to have been destroyed at a fire at the National 
Personnel Records Center (NPRC).  Further, a March 2004 
response from NPRC indicated that a search of the morning 
reports of the 81st Fighter Battalion Squad from July 1957 to 
October 1957 revealed no evidence of the incident or notes of 
the veteran.  As such, there is no contemporaneous objective 
evidence that the veteran sustained knee injuries during 
active service.  

However, in support of his claim, the veteran has submitted 
two lay statements.  The veteran's sister in a December 2000 
statement recalled that her brother was injured in service in 
England when he was run over by a military vehicle and was 
hospitalized.  She did not state what injuries he purportedly 
sustained at that time.  The veteran's spouse also submitted 
a December 2000 statement in which she reported that she had 
married the veteran in April 1957 and recalled that he wrote 
to her in late summer or early fall that he was in the 
hospital due to being run over by a truck and that he had 
injured his legs.  She also recalled that when he returned 
home, he had missing teeth, was hard of hearing, and his 
knees hurt.  

While acknowledging these recollections, several matters are 
of note.  First, the record contains no documented evidence 
of any post-service medical treatment for knee problems for 
many years after service.  Second, in reviewing the numerous 
records documenting treatment of the veteran's knees since 
1974, only the records dated after 2001 include any history 
whatsoever of any injury in service.  The Board finds this 
omission in the numerous records to be significant as it 
would appear to be more than likely that the veteran would 
have informed the physicians treating his knees over the 
years that he had sustained injuries to his knees in service 
in 1957 that were significant and serious enough to have 
required hospitalization and traction for two weeks.  Third, 
the history provided in these records, including one dated in 
June 2001, date the onset of knee pain to 1970, still many 
years after service and/or refer to injuries to the knees 
that were contemporaneous with the actual treatment without 
any past medical history of a 1957 injury.  For instance, in 
November 1981, the veteran reportedly stepped out of his 
truck and twisted his left knee.  There is no mention in the 
past medical history of any injury or hospitalization in 
service for his knees.  Thus, even if the veteran was 
involved in some type of accident in service in 1957, the 
Board finds the absence of any objective evidence of any knee 
disorders until many years after separation from service to 
be significant in this case.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

The Board notes that the veteran was diagnosed with bilateral 
knee arthritis in a March 2001 and that the examiner 
commented that that veteran had an injury during service 
which may have contributed to the condition.  However, mere 
recitation of the veteran's self-reported lay history would 
not constitute competent medical evidence of diagnosis or 
causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  In 
addition, medical opinions premised upon an unsubstantiated 
account of a claimant are of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant.)  The March 2001 examiner did 
not discuss the etiology of the veteran's bilateral knee 
disorder any further.  

Further, service connection may not be based on a resort to 
speculation or even remote possibility.  38 C.F.R. § 3.102.  
See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from schizophrenia 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).

To the extent that the veteran contends that he has a 
bilateral knee disorder that is related to active service, it 
is now well established that a person without medical 
training, such as the veteran, is not competent to provide 
evidence on medical matters such as diagnosis or etiology of 
a claimed condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also 38 C.F.R. § 3.159(a) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  

In summary, for the reasons and bases expressed above, the 
Board finds that the veteran does not have a current 
bilateral knee disorder that is etiologically related to his 
active military service.  The Board thus concludes that a 
preponderance of the evidence is against finding that the 
veteran suffers from a bilateral knee disorder that is 
etiologically related to active service.  There is no benefit 
of the doubt that could be resolved in the appellant's favor 
because the evidence is not in equipoise. 

2.  Headaches

The veteran is seeking entitlement to service connection for 
headaches.  He contends that he was involved in an aircraft 
accident during active service in 1957 in which he hit his 
head on the dashboard and control panel.  He maintains that 
he has had headaches since that time. 

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of an in-service injury, and as 
noted above, there are no service medical records in the 
claims file.  The Board will employ a heightened duty to 
explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule.  

With respect to evidence of a current disability, during VA 
outpatient treatment in November 1999, the veteran was seen 
after he hit his head on a combine.  He indicated that he had 
headaches for the prior 30 days.  He indicated that he 
"never did have headaches prior to this."  

At his July 2001 VA examination, the veteran reported that he 
began having headaches when he was 24 or 25 years old.  He 
related his headaches to some of the medications he took for 
his coronary artery disease.  He also asserted that he had 
more headaches since his heart attack.  The veteran also 
contended that his headaches may be related to his TMJ 
syndrome.  He was diagnosed with headaches, possibly 
secondary to TMJ.  

The Board notes that while the veteran has asserted that he 
has headaches that are due to an in-service injury, his 
statements to that effect are not, however, corroborated by 
the medical evidence of record.  The medical evidence fails 
to establish a nexus between the veteran's current headaches 
and any in-service injury or disorder.  While the veteran has 
been diagnosed with headaches, no physician has offered an 
independent objective comment as to the etiology of the 
disorder.  Moreover, as the record contains no evidence that 
the veteran sustained a head injury during active service, 
and there is no objective evidence of any headaches until 
approximately 40 years after separation from service, there 
appears to be an extensive period of time in which no 
treatment was sought for headaches.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

The Board notes that the veteran was diagnosed with headaches 
in July 2001 and that the examiner commented that the 
headaches may be due to his TMJ.  However, the examiner did 
not relate the veteran's headaches to any in-service injury.  
Moreover, in November 1999, the veteran indicated that he 
never had headaches prior to hitting his head on a combine.  
In addition, at his July 2001 VA examination, the veteran 
indicated that his headaches increased after his heart attack 
and he commented that they may be due to his heart 
medication.  As such, the Board finds no objective medical 
evidence linking the veteran's headaches to any injury 
received during active service.  

Finally, in November 2001, the veteran was requested to 
submit any information regarding treatment for his in-service 
injuries.  In a May 2003 statement, he asserted that he had 
been injured when his head hit the dashboard and control 
panel of his plane during an aircraft accident in 1957.  A 
March 2004 response from NPRC indicated that a search of the 
morning reports of the 81st Fighter Battalion Squad from July 
1957 to October 1957 revealed no evidence of the incident or 
notes of the veteran.    

To the extent that the veteran contends that he has headaches 
that are related to active service, it is now well 
established that a person without medical training, such as 
the veteran, is not competent to provide evidence on medical 
matters such as diagnosis or etiology of a claimed condition.  
See Espiritu supra. 

For the reasons and bases expressed above, the Board 
concludes there is no objective medical evidence linking the 
veteran's headaches to active service.  The Board thus finds 
that a preponderance of the evidence is against finding that 
the veteran suffers from headaches that are etiologically 
related to active service.  There is no benefit of the doubt 
that could be resolved in the appellant's favor because the 
evidence is not in equipoise.


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for migraine headaches is denied.


REMAND

The Board has determined that additional development is 
necessary for the veteran's claims of entitlement to service 
connection for residuals of a fractured jaw and TMJ syndrome.  

The veteran contends that he fractured his jaw and lost his 
two front teeth in an accident during active service in 1957.  
He indicated that his jaw was subsequently wired shut for 
approximately 4 to 8 weeks.  In a March 2003 statement, the 
veteran asserted that a private dentist, Walter Lueres of 
Grand Island, Nebraska had replaced his front teeth with 
fixed bridges in the early 1960s.  At his April 2004 VA 
examination, he indicated that his front teeth had been 
replaced in 1958.  Also at his April 2004 VA examination, the 
veteran stated that his private dentist, Dr. Commer, had 
offered an opinion as to the effects of the in-service wiring 
on his teeth, gums, and jaw.  Upon reviewing the claims file, 
it does not appear that these records have been requested or 
obtained.  The Board finds that they should be obtained prior 
to appellate review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
obtain a valid authorization for release 
of medical records for Dr. Walter Lueres 
of Grand Island, Nebraska.  The RO should 
then contact Dr. Lueres and request any 
and all treatment records, examinations, 
notes, consults, and complete clinical 
records pertaining to treatment of the 
veteran from 1958 to the present.  If no 
such records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.  

2.  The RO should contact the veteran and 
obtain a valid authorization for release 
of medical records for Dr. Commer of 
Carroll, Nebraska.  The RO should then 
contact Dr. Commer and request any and 
all treatment records, examinations, 
notes, consults, and complete clinical 
records pertaining to treatment of the 
veteran from 1957 to the present.  If no 
such records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.  

3.  The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain adverse to the veteran, he should 
be provided a supplemental statement of 
the case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



